Citation Nr: 1739508	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits on behalf of the former spouse and the Veteran's children with that former spouse.


REPRESENTATION

Appellant:	Unrepresented

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1994 to October 1998 and from March 2001 to November 2001.  The appellant is the Veteran's ex-wife and mother of their children, T.L and A.L.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the RO in Roanoke, Virginia, which determined that the appellant, who is the Veteran's ex-wife, was not entitled to an increased apportionment of the Veteran's VA compensation benefits, on behalf of their children, T.L. and A.L.  

The appellant testified from Roanoke, Virginia, at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Veteran was properly informed of the hearing but did not attend.  No good cause has been offered for the Veteran's failure to appear for the hearing; however, the Board notes that just prior to the hearing in June 2017 the Veteran's representative submitted a Financial Status Report, via VA Form 5655.  In a corresponding cover letter, the Veteran's representative waived initial RO consideration of the financial evidence.  38 C.F.R. § 20.1304 (2016).  Further, at the June 2017 Board videoconference hearing, the appellant also waived initial RO consideration of financial evidence provided at the time of the hearing.  Id.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) and 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the entire relevant period on appeal from December 2009, the appellant experienced financial hardship resulting in the need to declare bankruptcy in March 2007.

2.  The current apportionment is not reasonable as it represents less than 20 percent of the Veteran's VA compensation benefits.  

3.  On the basis of the facts in this individual case, with consideration given to the resources and income of the Veteran and the appellant, an increase in apportionment of 50 percent of the Veteran's VA compensation benefits is warranted for the entire period from December 2009.

4.  Increasing the apportionment to 50 percent of the Veteran's VA compensation benefits would not create an undue hardship on the Veteran.


CONCLUSION OF LAW

For the entire relevant period on appeal from December 2009, the criteria for an increased apportionment of 50 percent of the Veteran's VA compensation benefits on behalf of the Veteran's children, T.L. and A.L., have been met.  38 U.S.C.A. 
§ 5307(a) (2) (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.453, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Court has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a veteran and his dependents in the case at hand.  Under the reasoning in Sims, the VCAA would not appear to be applicable to apportionment adjudications.  

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2016); see also 38 C.F.R. §§ 20.500-20 .504, 20.713 (2016).  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100 (2016).

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties will be furnished with a statement of the case (SOC).  
38 C.F.R. § 19.101 (2016).  Here, the January 2011 SOC was furnished to the appellant and the Veteran.  Additionally, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2016).  

It is unclear from the record if a copy of the appellant's February 2009 VA Form 9 was provided to the Veteran; however, the contents of such do not appear to contain information that "could directly affect the payment or potential payment" at issue here.  Moreover, the case was most recently readjudicated by the May 2016 supplemental statement of the case (SSOC), of which both the Veteran and appellant were provided copies.  This document provided the most up to date information as to the status of the apportionment claim.  Further, both the Veteran and appellant were offered the opportunity to provide testimony at the June 2017 Board videoconference hearing.  While the Veteran did not attend, the Veteran's representative did submit a Financial Status Report, via VA Form 5655.  Such submission shows that the Veteran had actual knowledge of information necessary in determining apportionment.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate the claim).

The Board finds that these actions satisfy any duties to notify and assist owed the Veteran and the appellant in the development of this claim.

Entitlement to an Increased Apportionment

VA regulations provide for two types of apportionments.  A general apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, an apportionment may be paid if a veteran's child is not residing with him/her and he/she is not reasonably discharging his/her responsibility for the child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  Id. 

A special apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  Without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between a Veteran and his/her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of a veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his/her dependents and the apportionment claimants.  The regulation provides further guidance as to what is ordinarily considered to constitute undue hardship.  For example, the amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee.  A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. 
§ 3.458(a).

Rates of apportionment will be determined under 38 C.F.R. § 3.451.  38 C.F.R. § 3.453.  The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

For the purpose of determining entitlement benefits, the term "child of the veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2016).  In this case, A.L. is the minor child of the Veteran and appellant.  T.L. is also the child of the Veteran and appellant.  During the majority of the relevant period on appeal, T.L. was a minor.  Further, per a January 2016 statement, T.L. explained that, while he was turning 18 in February 2016, he would still be attending high school at that time.  Additionally, T.L. conveyed that he would be attending college after graduating in June 2016.  

By way of history, in a June 2008 decision, the Board found that the Veteran was not reasonably discharging the responsibility for support of the two minor children, T.L. and A.L., with whom the Veteran did not reside.  As the Veteran's disability compensation payments included an amount for the support of T.L. and A.L., the Board ordered a general apportionment of the Veteran's VA compensation benefits for the two minor children to the extent that the Veteran was awarded additional compensation for the children.  In the 2008 decision, the Board also considered whether a special apportionment was warranted.  Such special apportionment was denied, as the Board found that the appellant had not demonstrated financial hardship.

Subsequently, in an October 2009 rating decision, the Veteran was granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Per a February 2010 VA benefits letter, the Veteran was informed that, as of July 1, 2009, the total VA benefit awarded would be $2,849.00, with $64.00 withheld for the children's ordered apportionment ($32.00 each).  The $64.00 apportionment was only approximately 2.5 percent of the Veteran's total benefit payment.  Further, the Board notes that, despite the fact the Veteran subsequently received adjustments resulting in higher benefits, the apportionment never increased beyond the aforementioned $64.00, resulting in an even smaller percentage of the Veteran's benefits being apportioned.

In December 2009, the appellant requested an increase in apportionment.  This request was subsequently denied in an April 2010 RO apportionment decision.  

Based upon all of the evidence of record, the Board finds that the Veteran is not reasonably discharging his responsibility for the children's support under 38 C.F.R. § 4.450; however, as the Board effectively assigned the current general apportionment in its June 2008 decision under 38 C.F.R. § 4.450, the Board will not disturb the general apportionment findings of the Board from June 2008.  Rather, in the instant decision, the Board finds that, based upon all the relevant evidence of record, a special apportionment of 50 percent of the Veteran's VA compensation benefits is warranted under 38 C.F.R. § 3.451.

Initially, the Board finds that, during the entire relevant period on appeal from December 2009, the appellant experienced financial hardship resulting in the need to declare bankruptcy in March 2007.  In December 2009, VA received a VA Form 5655, Financial Status Report, from the appellant.  Per the Report, the appellant's monthly expenses were nearly equal to the monthly net income.  While the appellant did report a small monthly surplus of funds, the Board notes that, effectively, there was no monthly excess.  The Report reflects that the appellant was $20,319.41 in debt at that time, and the appellant was past due on a $347.00 credit card bill and a $665.00 personal loan.

In the subsequent May 2010 NOD, the appellant advanced being under extreme financial pressure and currently having judgments for defaulted loans.  The appellant then cited to an attached printed-out report from a Pennsylvania child support information webpage.  Per the report, as of April 2010, the Veteran had failed to pay the ordered $250.00 per month in child support for the two minor children and was $12,715.86 in arrears.  The report conveyed that it had been two years since the Veteran had last made any payment whatsoever.  Per the appellant, she had defaulted on the aforementioned loans because of the Veteran's failure to assist in providing for the minor children's food, clothing, and shelter.

In February 2011, VA received revised expense numbers from the appellant updating the December 2009 Financial Status Report.  These updated numbers conveyed that the appellant's monthly expenses were significantly in excess of monthly net income.  

The Board received a letter from T.L. in January 2016.  Per the letter, T.L. conveyed that the appellant was struggling to support the household and to fund T.L.'s senior class dues so that T.L. could graduate in the future.

A March 2017 bankruptcy application reflects that the appellant was forced to declare bankruptcy.  In a June 2017 letter included with the documentation, the appellant explained that due to the Veteran's failure to pay back-due child support, the Veteran's refusal to pay the monthly court-ordered child support, and the fact that the ordered apportionment of VA benefits was only $32.00 per child, the appellant struggled to provide the minor children with food, clothing, and shelter.  

Per the appellant's June 2017 letter, in 2012 the Veteran agreed to pay $350.00 per month to the appellant to support the children, but quickly reneged on that promise.  The Veteran would send the appellant money three times per year at most, and would often go out of his way to avoid being contacted by the appellant.  These pressures eventually led to the need for the appellant to file for bankruptcy.  Per the appellant, while she was declaring bankruptcy, the Veteran was living tax and debt free.

The appellant testified at a June 2017 Board Videoconference hearing.  At that time, the appellant credibly testified about the Veteran's continued child-support arrears and failure to pay monthly child support.  The appellant also credibly testified that, at most, the Veteran would send $300.00 Walmart gift cards three times per year, and the Veteran would never send cash.  The Board notes that the appellant's testimony directly, and credibly, contradicts the Veteran's May 2017 VA Form 5655, Financial Status Report, in which the Veteran advanced providing $300.00 per month in support.  The appellant also credibly testified about her financial hardship and need to declare bankruptcy.  

Having reviewed all the relevant evidence of record, the Board finds that, during the entire relevant period on appeal from December 2009, the appellant experienced financial hardship.  The evidence reflects that the appellant's monthly expenses have been at, near, or in excess of net monthly income during the relevant period on appeal, and the appellant has had significant debt, much of which was in arrears, during this time.  The appellant's finances were so bad that bankruptcy had to be declared in March 2017.  For these reasons, the Board finds a hardship has existed for the appellant during the entire relevant period on appeal.

Next, the Board has considered the amount of apportionment warranted.  As discussed above, during the relevant period on appeal the apportionment for each child was $32.00 per month, which is significantly less than 20 percent of the Veteran's monthly benefits at any point during the relevant period on appeal; therefore, the currently assigned apportionment is unreasonable.  See 38 C.F.R. § 3.451 (apportionment of less than 20 percent would not provide a reasonable amount for any apportionee).  

While the Board finds that 20 percent should be apportioned at a minimum, the Board has also considered whether a higher special apportionment is warranted during the relevant period on appeal.  Having reviewed all the relevant evidence of record, on the basis of the facts in this individual case, with consideration given to the relative resources and income of the Veteran and the appellant, the Board finds an increase in apportionment of 50 percent of the Veteran's VA compensation benefits is warranted for the period from December 2009.  Further, in increasing the apportionment to 50 percent of the Veteran's VA compensation benefits, the Board finds that this would not create an undue hardship on the Veteran.  In finding that a 50 percent apportionment would not create an undue hardship on the Veteran, the Board has considered all of the relevant evidence of record, including the Veteran's provided financial documentation and the appellant's testimony and other lay statements.  

In a June 2016 VA Form 646, the Veteran's representative contended generally that any reduction in the Veteran's VA compensation would constitute a hardship as the Veteran was already paying court-ordered child support.  This is an inaccurate representation of fact to VA.  All the evidence of record reflects that, not only has the Veteran not made the required child support payments (with the exception of the occasional Walmart gift card), but the Veteran is, in fact, significantly in child support arrears. 

Subsequently, in a June 2017 statement included with the Veteran's May 2017 VA Form 5655, Financial Status Report, the Veteran's representative contended that, despite the fact the Report showed that the Veteran has several hundreds of dollars in disposable income each month, increasing the apportionment would actually be a hardship to the Veteran.  The representative argued that a hardship would be present because, "as we all know, additional things come up each month that need addressing."  Such "additional things" were not expounded upon by the representative.  Further, as discussed below, not only does the Veteran have additional income at the end of each month, but the Board finds the Veteran has significantly more remaining monthly income than is disclosed on the form.

At the June 2017 Board videoconference hearing, the appellant testified about the Veteran's financial situation during the relevant period on appeal.  As discussed above, the appellant credibly testified that the Veteran was not providing monthly $300.00 (or any other monetary amount) child support payments to the appellant, either in cash or on a Walmart gift card.  Rather, the Veteran was making sporadic payments (in the form of a Walmart gift card) at his leisure.  As to living situation, the appellant credibly testified that the Veteran was living with his girlfriend and was "helping" to pay bills.  There is also unrebutted testimony that the Veteran has spent funds on illegal drugs, and that during the relevant period on appeal the Veteran tested positive for illegal drugs. 

Per the Veteran's May 2017 VA Form 5655, Financial Status Report, the Veteran advanced having approximately $278.29 in excess income at the conclusion of each month; however, the Board finds there to be significantly more funds available when considering the evidence of record, to include the appellant's testimony and other lay statements.  In other words, when considering all the relevant evidence of record, the Board finds the figures provided in the Veteran's Report not to be credible.

Initially, the Board notes that in the Report the Veteran advanced that he was paying $300.00 per month in child support.  For all the reasons discussed above, this statement is outweighed by the other evidence, and absence of any proof of payment evidence, so is simply not a true or credible statement.  Under "other living expenses" the Veteran wrote $500.00, which, the Board finds to be unreasonably high, nonspecific, and unsubstantiated.  For these reasons, and in the context of the other evidence of record showing the Veteran's willingness to suggest to VA that he was making payments that he in fact did not make, the Board finds this representation regarding other living expenses not to be credible.

Under "average monthly expenses," the Veteran advanced paying $650.00 per month in rent, $400.00 in food, and $250.00 in utilities and heat; however, at the June 2017 Board videoconference hearing, the appellant credibly testified that the 

Veteran was living with his girlfriend and was merely "helping" to pay the bills.  Considering the extent of the Veteran's "help" to the appellant in supporting their children, and absent any evidence provided by the Veteran to support these numbers, and in the context of the evidence that shows the Veteran either stated or implied to VA that he was making monthly payments that he in fact had not made, the Board finds the Veteran's reports of financial "help" for the current girlfriend to not be credible.  As such, the Board finds that these monthly expense numbers are not credible, and should be significantly lower.  For these reasons, the Board finds that the Veteran would not be placed under an undue hardship if a 50 percent apportionment were to be assigned.

During the entire relevant period on appeal the appellant has demonstrated hardship.  The previous apportionment of $32.00 per child was unreasonable as it was significantly less than 20 percent of the Veteran's VA compensation benefits.  Review of all the evidence of record reflects that an apportionment of 50 percent would not constitute undue hardship on the Veteran when considering all the financial evidence of record.  Further, considering the appellant's financial hardship due to the Veteran's failure to appropriately support their minor children, including the need to declare bankruptcy, the Board finds that a 50 percent apportionment is warranted on the basis of the facts in this individual case, with consideration given to the resources and income of the Veteran and the appellant.  

In sum, the Board finds that on the basis of the facts in this individual case, with consideration given to the resources and income of the Veteran and the appellant, an increase in apportionment to 50 percent is warranted from December 2009.  See 
38 C.F.R. §§ 3.451, 3.453.  As outlined above, the Board concludes that a 50 

percent apportionment is warranted for the relevant period on appeal.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451, 3.453.  Per the above discussion, this increased amount will not cause hardship to the Veteran.  As such, to this extent, the appellant's claim is granted.


ORDER

Entitlement to apportionment of 50 percent, and no higher, of the Veteran's VA compensation benefits on behalf of the Veteran's children, T.L. and A.L., for the entire period on appeal from December 2009, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


